       Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 1 of 14


                                                                 USDC-SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC#:
    JOSEPH CANNON,                                               DATE FILED:

                                Plaintiff,

                                    v.                              15-CV-4579 (RA)

    PORT AUTHORITY OF NEW YORK AND                                OPINION & ORDER
    NEW JERSEY; P.O. A. VIGNAPIANO;
    DETECTIVE LYNCH; SGT. KOSTANOSKI,

                                Defendants.

Ronnie Abrams, United States District Judge:

        Plaintiff Joseph Cannon, Jr. brings this action against Defendants Police Officer Andrew

Vignapiano, Detective Eric Lynch, Sergeant Keith Kostanoski, and the Port Authority of New York

and New Jersey, alleging false arrest and imprisonment and unlawful search and seizure pursuant

to 42 U.S.C . § 1983. 1 Defendants have made a motion for summary judgment and Plaintiff, acting

pro se, has made a similar motion, which the court construes as a cross motion for summary

judgment. The Court previously stayed this action in order to consider whether, pursuant to Federal

Rule of Civil Procedure 17(c), a guardian ad litem should be appointed for Plaintiff, who has a

long history of mental illness. For the reasons that follow, the Court finds that a guardian ad litem




1
  Plaintiff included in his Amended Complaint claims for malicious prosecution and violation of
the right to counsel, but the Court dismissed these claims sua sponte for failure to state a claim
upon which relief can be granted. Dkt. 10. Thereafter, Plaintiff filed a document, titled
“Amended Pleading Complaint for Damages,” raising additional claims for failure to timely
disclose Brady material, encouraging perjured testimony to be produced at trial, and engaging in
“abuse of process,” negligence, and gross negligence. Dkt 30. Because this “Amended Pleading
Complaint for Damages” was filed without leave of court, the Court will not consider these
allegations. Even if the Court were to consider these new allegations, however, it would dismiss
them for lack of factual support. See Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999)
(affirming sua sponte dismissal of complaint devoid of factual allegations to support a claim).
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 2 of 14




need not be appointed for Plaintiff, grants Defendants’ motion for summary judgment in part and

denies it in part, and denies Plaintiff’s motion for summary judgment in its entirety.

                                        BACKGROUND 2

       Plaintiff boarded a New York-bound PATH train around 4:00 a.m. on March 20, 2015.

During his trip, Plaintiff began to follow the train conductor who was making his way through the

car, eventually stopping in the area where the conductor had to stand to open the train’s doors. The

conductor asked Plaintiff to move, which he did, but as the conductor inserted his key into a switch

on the wall of the train to open the doors, Plaintiff suddenly reached across him for an item—either

the keys or the train radio transmitter—in the conductor’s possession. The conductor attempted to

prevent Plaintiff from grabbing this item and the two physically struggled. When the conductor

tried to call the police on his radio, Plaintiff seized the radio. The conductor then pushed Plaintiff

into an empty seat, standing over Plaintiff as Plaintiff temporarily ceased struggling, and instructed

passengers to walk into the second car. As passengers began to move, Plaintiff began to wrestle

with the conductor again, at which point the conductor grabbed Plaintiff’s shirt and Plaintiff pulled

out of it, leaving him shirtless. The conductor then moved to the middle of the train to open one

door for the remaining passengers to exit, and Plaintiff—still in possession of the conductor’s

radio—attempted to leave the car with the other passengers, until the conductor blocked him. A

brief physical confrontation ensued, but Plaintiff soon stopped struggling and began to speak with

the conductor, finally returning the radio to him. Once the conductor walked to a different part of

the train, Plaintiff hesitated in the middle doorway, looked both ways, and ran off.


2
  Plaintiff has not submitted a counterstatement of disputed facts in response to Defendants’ Rule
56.1 statement. In light of Plaintiff’s pro se status, however, the Court considers other documents
submitted by Plaintiff, including his deposition transcript, in lieu of a 56.1 statement. See infra at
6–7. The following facts are not genuinely disputed unless otherwise noted. Among other things,
video surveillance from the PATH train shows the entirety of the events taking place on the train.

                                                  2
        Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 3 of 14




         Port Authority Police Officer Vignapiano received a radio transmission of the physical

altercation and of Plaintiff’s description. Officers Vignapiano and Borneo then observed Plaintiff

near 14th Street and Union Square, and Sergeant Kostanoski arrived on the scene. Upon seeing the

police vehicles, Plaintiff ran away, and the officers pursued him. Once they reached him, he

initially knelt to the ground, but then jumped up and ran away. Sergeant Kostanoski and Officer

Vignapiano caught up with Plaintiff, wrestled him to the ground, and handcuffed him. Plaintiff was

arrested and charged with robbery, attempted robbery, assault, and resisting arrest. After he was

brought to the Port Authority Bus Terminal police command, Plaintiff alleges he was handcuffed

to a wall and strip searched by Officer Vignapiano. Officer Vignapiano denies that a strip search

was conducted.

         After the parties filed their cross motions for summary judgment, this Court stayed the

proceedings to consider whether a guardian ad litem should be appointed for Plaintiff due to his

long history of mental illness.

                                           DISCUSSION

   I.       Guardian ad litem

         “[T]he duty to appoint a guardian ad litem or ‘make such order as [the court] deems proper,’

Fed. R. Civ. P. 17(c)(2), is triggered by ‘actual documentation or testimony’ of mental

incompetency.” Perri v. City of New York, 350 F. App’x 489, 491 (2d Cir. 2009) (quoting Ferrelli

v. River Manor Health Care Ctr., 323 F.3d 196, 201 n.4 (2d Cir. 2003). Such documentation may

consist of a judgment from a “court of record,” Ferrelli, 323 F.3d at 201 n.4, or “verifiable

evidence from a mental health professional demonstrating that [the party is] being treated for

mental illness of the type that would render [him] legally incompetent.” Hockenjos v. City of New

York, No. 13-CV-27 (WFK), 2014 WL 3519186, at *4 (E.D.N.Y. July 15, 2014). Cf. Perri, 350 F.



                                                  3
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 4 of 14




App’x, at 491 (district court had failed to consider “an evaluation by a mental health professional

employed by a public agency that detail[ed] plaintiff’s long history of mental illness, indicate[d]

that such illness causes him to have difficulty functioning, and recommend[ed] that he be

represented by a guardian ad litem”).

       The evidence indicating that Plaintiff has been judged incompetent at any time is a

Massachusetts criminal docket sheet, which states that Plaintiff was found not competent to stand

trial in his domestic violence case on May 7, 2014. Dkt. 102, Ex. A at 4. The docket sheet, however,

also indicates that Plaintiff’s medical records were destroyed on June 18, 2015, so the Court is

unable to review the competency evaluation that led to this finding. Dkt. 102 at 1. More recently,

a psychiatric exam of Plaintiff was ordered on December 6, 2016 for his state criminal case in New

York, see New York v. Cannon, 01885-2015 (N.Y. Supp. Ct. filed May 22, 2015), and he was found

fit to stand trial in a report dated March 28, 2017. Two physicians—a psychiatrist and an

osteopath—compiled the report, and both concluded that Plaintiff “does not as a result of mental

disease or defect lack capacity to understand the proceedings against him[] or to assist in his[]

defense.” 3 The authors of the report based their findings not only on an in-person examination of

Plaintiff on February 4, 2017, but also on two psychiatric examinations of Plaintiff in April 2015,

medical records from NYC Health and Hospitals, the December 2016 order for an examination by

the judge presiding in Plaintiff’s criminal case in state court, and the grand jury indictment from

May 2015. The examiners agreed that Plaintiff’s history of erratic behavior did not rise to the level

of incompetency to stand trial at that time. Specifically, the first examiner stated: “While [Mr.

Cannon] has an extensive psychiatric history and reports a persecutory belief system, he did not




3
  The report is on file with the Court and, for reasons of confidentiality, it has not been uploaded
to ECF.

                                                 4
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 5 of 14




exhibit signs and symptoms of active delusions or other forms of psychosis that would interfere

with his ability to participate in his defense or understand the legal proceedings against him.” The

second examiner similarly noted that Plaintiff does have a history of violent behavior, psychotic

symptoms, and drug use, but these were “not active issues at the time of his evaluation.”

       The Court is persuaded that as of March 28, 2017—the date this report was completed—

Plaintiff was fit to stand trial. Although Plaintiff had been deemed incompetent in connection with

his domestic violence proceeding in Massachusetts in 2014, no record of a competency evaluation

exists for that case, and the Court finds it appropriate to rely instead on the more recent, verifiable

psychiatric report deeming him competent as of March 2017. The only remaining question is thus

whether, since the issuance of this competency evaluation, there has been “actual documentation

or testimony” of Plaintiff’s mental incompetency. Ferrelli, 323 F.3d at 201 n.4.

       A review of the record before this Court does not reveal any such evidence. There are

various notations in Plaintiff’s medical records referencing borderline personality disorder, a mood

disorder, and bipolar disorder, but these notes were all made before or within weeks of the March

2017 psychiatric evaluation which found him competent. Dkt. 83 at 5, 8. Furthermore, on April

17, 2017, a medical note in Plaintiff’s record reads: “Not on medication, reports good appetite and

good sleep. Maintaining contact with family, may get a visit next week. Patient denies intent to

harm self or others, denies a/v hallucinations.” Id. at 15. It should be noted that Plaintiff has

submitted hundreds of pages of letters to the Court since March 2017, many of which contain

unusual and graphic content. But given that “a litigant’s bizarre behavior is insufficient to trigger

a mandatory inquiry into his or her competency,” Ferrelli, 323 F.3d at 202, such behavior is

insufficient to trigger a finding of incompetency. In light of this evidence, appointment of a

guardian ad litem does not appear to be necessary for Plaintiff to secure his rights in this case.



                                                  5
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 6 of 14




   II.        Cross-Motions for Summary Judgment

         A.      Legal Standard

         The parties have moved for summary judgment under Federal Rule of Civil Procedure 56.

Summary judgment is only appropriate where, considering “the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other

materials,” Fed. R. Civ. P. 56(c), “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a). “An

issue of fact is genuine and material if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155,

162 (2d Cir. 2016). The movant bears the burden of demonstrating the absence of a question of

material fact.” See, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “When a plaintiff

proceeds pro se, the court must construe his submissions liberally and interpret them ‘to raise the

strongest arguments that they suggest.’” Kirkland v. Cablevision Sys., 760 F.3d 223, 224 (2d Cir.

2014) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).

         Pursuant to Local Rule 56.1(c), each factual statement set forth in the moving party’s Rule

56.1 statement “will be deemed to be admitted for purposes of the motion unless specifically

controverted by a correspondingly numbered paragraph in the statement required to be served by

the opposing party.” Local R. 56.1(c). “[W]here a pro se plaintiff fails to submit a proper Rule 56.1

statement in opposition to a summary judgment motion,” however, “the Court retains some

discretion to consider the substance of the plaintiff’s arguments, where actually supported by

evidentiary submissions.” Wali v. One Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009)

(citing Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001)). Moreover, because the Court



                                                  6
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 7 of 14




“may in its discretion opt to ‘conduct an assiduous review of the record’ even where one of the

parties has failed to file” a Rule 56.1 statement, Holtz, 258 F.3d at 73 (citation omitted), it may

examine deposition transcripts to determine if facts are disputed. See Jackson v. NYS Dep’t of

Labor, No. 09-CV-6608 (KBF), 2013 WL 449894, at *1 n.2 (S.D.N.Y. Feb. 6, 2013).

        B.      False Arrest

        Plaintiff appears to bring federal and state law claims for false arrest and false

imprisonment. A section 1983 claim for false arrest is “substantially the same” as a claim for false

arrest under state law. See Jocks v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003). Furthermore, under

New York law, the torts of false arrest and false imprisonment are “synonymous.” See Posr v.

Doherty, 944 F.2d 91, 96 (2d Cir. 1991). For both types of claims, the Second Circuit has adopted

“the common-law rule . . . that the plaintiff can under no circumstances recover if he was convicted

of the offense for which he was arrested.” Cameron v. Fogarty, 806 F.2d 380, 387 (2d Cir. 1986).

The Court of Appeals has explained that “[w]here the civil rights plaintiff has been convicted of

the offense for which he was arrested, we have in effect accepted the fact of that conviction as

conclusive evidence of the good faith and reasonableness of the officer’s belief in the lawfulness

of the arrest.” Id. at 388.

        Here, the docket sheet for Plaintiff’s New York criminal case indicates that Plaintiff was

convicted of resisting arrest, which is one of the crimes for which he was arrested. 4 See Certificate

of Disposition, Dkt. 124; Defs. Letter, Dkt. 122. Because Plaintiff was convicted of one of the

crimes for which he was arrested, Defendants are entitled to summary judgment on Plaintiff’s

claim of false arrest.




4
  Plaintiff has represented that he was acquitted of second degree robbery and second degree
assault in November 2018.

                                                  7
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 8 of 14




       C.      Unlawful Strip Search

       Plaintiff does not appear to contest the legality of Officer Vignapiano’s pat-down search of

him at the Port Authority Bus Terminal. Rather, in his Amended Complaint he alleges that “after

he was arrested [he] was stripped immediately when brought into the precinct while handcuffed to

the wall” and that he was “stripped naked and searched.” Am. Compl. at 1–2. Plaintiff appears to

bring this claim against all Defendants, who deny that Plaintiff was strip searched.

       The Second Circuit “has exhibited considerable regard for the right of any person—even a

person who has been lawfully arrested and confined in a correctional facility pending trial—not to

be subjected to a strip search unless there exists particularized suspicion that an individual is

secreting contraband.” Bolden v. Vill. of Monticello, 344 F. Supp. 2d 407, 417 (S.D.N.Y. 2004)

(citing N.G. v. Connecticut, 382 F.3d 225, 239 (2d Cir. 2004)); see Weber v. Dell, 804 F.2d 796,

802 (2d Cir. 1986). Under Hartline v. Gallo, 546 F.3d 95 (2d Cir. 2008), “[t]he Fourth Amendment

requires an individualized ‘reasonable suspicion that a misdemeanor arrestee is concealing

weapons or other contraband based on the crime charged, the particular characteristics of the

arrestee, and/or the circumstances of the arrest’ before she may be lawfully subjected to a strip

search.” Id. at 100 (quoting Weber, 804 F.2d at 802) (alterations adopted). “[A]lthough the

Supreme Court has found constitutional blanket policies mandating strip searches of detainees who

enter the general population of a jail, see Florence v. Bd. of Chosen Freeholders, 566 U.S. 318,

339 (2012), suspicionless visual body cavity searches at a police station ‘are still subject to the

Hartline standard requiring individualized reasonable suspicion.’” Blue v. City of New York, et al.,

No. 14-CV-7836 (VSB), 2018 WL 1136613, at *15 (S.D.N.Y. Mar. 1, 2018) (citations omitted).

While Hartline concerned arrests for misdemeanor offenses, “[t]his court agrees with other courts

in the circuit which have concluded that the same standard applies to felony arrestees.” Jackson v.



                                                 8
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 9 of 14




Waterbury Police Dep’t, No. 3:11-CV-642, 2015 WL 5251533, at *9 (D. Conn. Sept. 8, 2015)

(citing Sarnicola v. Cnty. of Westchester, 229 F.Supp.2d 259, 270 (S.D.N.Y.2002)).

       Plaintiff’s deposition testimony creates several genuine disputes of material fact with

respect to his strip search claim, namely whether the search occurred, whether Defendants were

personally involved in it, and whether the search was based on reasonable suspicion. First,

Plaintiff’s deposition testimony is sufficiently specific and consistent to create a genuine dispute

as to whether the strip search occurred. In his sworn testimony, Plaintiff alleges that once he was

brought to the Port Authority precinct, he was handcuffed to a wall and Officer Vignapiano took

his pants, socks, and boxers, as Plaintiff protested that a strip search was unnecessary, stating, “I

don’t know why you are doing this. I don’t sell drugs.” Dep. Tr. 61:6–10. When asked at the

deposition if anyone else was around when the strip search occurred, Plaintiff responded, “I seen

the Detective Lynch and I seen the sergeant guy.” Id. 60:17–20. Defendants have put forth three

pieces of evidence to rebut this allegation: First, Officer Vignapiano’s sworn affidavit denying that

a strip search was performed on Plaintiff, Vignapiano Aff. ¶ 9 (“There was no reason for a full strip

search . . . . If I thought a strip search was necessary, I would have notified the tour commander,

as he is solely responsible for deciding if a strip search is necessary.”); second, pages from the

“strip-search log” of the Port Authority Bus Terminal, which reflect no entry of Plaintiff being strip

searched, Lee Decl. at 1; Memo. at 11–12; and third, Detective Lynch’s sworn affidavit stating that

apart from attempting to interview Plaintiff, he did not have any further involvement in the arrest

and prosecution of Plaintiff, Lynch Aff. ¶¶ 4–5.

       While Defendants rightly point out that Plaintiff’s testimony is at times “confusing,”

Memo. at 11, his allegations regarding the alleged strip search—who conducted it, who observed

it, which items of clothing were removed, and what he remarked to the officer conducting the



                                                   9
     Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 10 of 14




alleged search—are neither vague nor inconsistent. Although there are numerous examples of

courts in this district granting summary judgment where the non-moving party’s sole basis for

disputing a material fact was self-serving deposition testimony, the testimony in such cases has

been contradictory and lacked specificity. For example, in Valade v. City of New York, 949 F. Supp.

2d 519 (S.D.N.Y. 2013), this Court granted summary judgment on an unlawful strip search claim

where, at her deposition, the plaintiff “was unable to testify even that she believed she was strip

searched.” Id. at 527 (alteration in original). Another court in this district granted summary

judgment on a negligence claim where the plaintiff’s only evidence of her allegedly improper

removal from an airplane was “self-serving, incomplete, and inconsistent” deposition testimony

which “d[id] not present controverting facts; it merely consist[ed] of a few general statements that

she did not know what was happening” as she was removed from the airplane. Lozada v. Delta

Airlines, Inc., No. 13-CV-7388 (JPO), 2014 WL 2738529, at *5 (S.D.N.Y. June 17, 2014). In the

present case, by contrast, Plaintiff consistently provided specific facts throughout his deposition

testimony that contradict Defendants’ version of the events. See Jean-Laurent v. Hennessy, No. 05-

CV-1155 (JFB) (LB), 2008 WL 3049875, at *14 (E.D.N.Y. Aug. 1, 2008) (summary judgment

improper where plaintiff provided detailed testimony that unidentified officers had publicly strip

searched him). These competing narratives regarding Plaintiff’s search at the precinct constitute a

genuine dispute of material fact.

       Second, there is a genuine dispute as to which officers participated in the strip search. “It

is well settled in this Circuit that personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.” Farrell v. Burke, 449 F.3d

470, 484 (2d Cir. 2006) (citation omitted). Whether a defendant is personally involved is a question

of fact, such that summary judgment cannot be granted on this ground if the personal involvement



                                                10
     Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 11 of 14




of a defendant is in dispute. See id. While summary judgment may be appropriate when a plaintiff

has failed to identify a “particular defendant as having strip-searched him,” Caceres v. Port Auth.

of New York & New Jersey, No. 06-CV-1558 (JGK), 2008 WL 4386851, *12 (S.D.N.Y. Sept. 24,

2008, here, Plaintiff has specifically alleged that Officer Vignapiano was the individual who did

so. It is true that Plaintiff’s Amended Complaint does not name Officer Vignapiano as the

individual who strip searched him, but in his deposition Plaintiff identified Vignapiano by name.

Dep. Tr. at 59:12–14 (“Q: When you say that you were stripped naked, who did that? . . . A:

Vignapiano.”). The Court finds this identification “sufficiently specific” to raise a genuine dispute

of material fact as to Officer Vignapiano’s personal involvement. Williams v. City of New York, et

al., No. 05-CV-10230, 2007 WL 2214390 (SAS), at *12 (S.D.N.Y. July 26, 2007) (plaintiff’s

testimony that “one of the Officers who attacked him in the street conducted the strip search” was

specific enough to survive a summary judgment motion). On the other hand, there is no record

evidence of personal involvement by Defendant Lynch and Sergeant Kostanoski in the strip search.

The Court thus finds that there is no genuine issue as to their involvement in the reported strip

search, and the claims against them are dismissed.

       Finally, there is a genuine dispute over whether the alleged strip search was conducted

reasonably. “A strip search conducted in a professional manner is more reasonable than one that is

not.” Harris v. Miller, 818 F.3d 49, 59–60 (2d Cir. 2016). Plaintiff consistently stated in his

deposition testimony that the arresting officer “[h]andcuffed me to the wall” and “[s]tripped me

naked” as Plaintiff was crying. Dep. Tr. 57:5–8. In response, Defendants have declared that no

strip search was conducted at all. Lee Decl., Ex. D. The Court of Appeals has explained that “it is

difficult, if not impossible, for courts to determine the reasonableness of a visual body cavity

search without record evidence supporting the officer’s justification for initiating the search.”



                                                 11
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 12 of 14




Harris, 818 F.3d at 61. In Harris, as in this case, the defendant officials “provided no evidence

controverting [the plaintiff’s] description of events; instead, they provided in their briefs a blanket

denial that the [strip] search ever occurred.” Id. at 60. With insufficient record evidence, the Court

of Appeals remanded to the district court for further factual development. Following this precedent,

this Court will not “resort[] to supplying its own hypothetical justification” or basis for reasonable

suspicion. Id. at 61. Whether Plaintiff’s allegations are fabricated is a question for the jury. Given

these genuine disputes of material fact, summary judgment is improper.

         Defendants argue in the alternative that even if Plaintiff were strip searched in violation of

his Fourth Amendment rights, the individual officers involved would be entitled to qualified

immunity. To determine whether a defendant is entitled to qualified immunity, a court must

determine: “(1) whether plaintiff has shown facts making out [a] violation of a constitutional right;

(2) if so, whether that right was ‘clearly established’; and (3) even if the right was ‘clearly

established,’ whether it was “objectively reasonable” for the officer to believe the conduct at issue

was lawful.” Gonzalez v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013) (quoting Taravella

v. Town of Wolcott, 599 F.3d 129, 133–34 (2d Cir. 2010)). “Although a conclusion that the

defendant official’s conduct was objectively reasonable as a matter of law may be appropriate

where there is no dispute as to the material historical facts, if there is such a dispute, the factual

question must be resolved by the factfinder.” Kerman v. City of New York, 374 F.3d 93, 109 (2d

Cir. 2004). Given that there is a genuine dispute of material fact as to whether the strip search

occurred at all, and if it did, under what circumstances, this dispute “must be resolved by a jury

before the legal question [of qualified immunity] can be addressed.” Bonilla v. United States, 357

F. App’x 334, 335 (2d Cir. 2009). 5


5
  In any event, it would be difficult to conclude at this stage that the alleged strip search was objectively reasonable
in light of Officer Vignapiano’s assertion that “[t]here was no reason for a full strip search.” Vignapiano Aff. ¶ 9.

                                                           12
      Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 13 of 14




         For these reasons, the Court finds that there is a genuine issue of material fact as to whether

Officer Vignapiano conducted a strip search of Plaintiff, and if so, whether he is entitled to

qualified immunity for so doing. Because Plaintiff has not sufficiently alleged Detective Lynch

and Sergeant Kostanoski’s personal involvement in the search, the Court grants summary judgment

as to those two individuals.

         D. Claims Against the Port Authority Under 42 U.S.C. § 1983

         Lastly, Plaintiff seeks also to hold the Port Authority responsible for the alleged Fourth

Amendment violations resulting from the reported strip search. For a plaintiff to prevail on a

§ 1983 claim against a government entity such as the Port Authority, he must establish that the

entity implemented a policy or custom that caused plaintiff’s injuries. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978). Specifically, the plaintiff must point to a “policy statement,

ordinance, regulation, or decision officially adopted and promulgated by that body’s officers” or

“pursuant to governmental ‘custom’ even though such a custom has not received formal approval

through the body’s official decisionmaking channels.” Id. at 690–91. “Although the Port Authority,

a bi-state agency, is not technically a municipality, courts have treated it as such and have analyzed

claims against it under the standards governing municipal liability under Section 1983.” Mack v.

Port Authority of New York and New Jersey, 225 F. Supp. 2d 376, 382 n.7 (S.D.N.Y. 2002). Here,

Plaintiff has identified no particular training, practice, or policy that led to his reported strip search.

His § 1983 claim against the Port Authority is therefore dismissed.




While this is a statement of his subjective intent, and qualified immunity concerns objective reasonableness, see
Amore v. Novarro, 624 F.3d 522, 530–31 (2d Cir. 2010), Officer Vignapiano’s statement nonetheless informs the
Court’s understanding of the factual circumstances surrounding the alleged strip search.

                                                         13
     Case 1:15-cv-04579-RA-KNF Document 126 Filed 10/27/20 Page 14 of 14




                                          CONCLUSION

       For the foregoing reasons, it is hereby ORDERED that Defendants’ motion for summary

judgment is granted in part and denied in part, and Plaintiff’s motion for summary judgment is

denied in full. All that remains is Plaintiff’s claim that Defendant Vignapiano unconstitutionally

strip searched him. For this remaining claim, the parties are directed to schedule a settlement

conference before Magistrate Judge Fox, to whom this case was referred for pre-trial purposes.

Dkt. 11. If such a conference is unsuccessful, the parties shall submit a joint status letter to the

Court no later than one week after the conference is held.

       The Clerk of Court is respectfully directed to terminate the motions pending at docket

numbers 39, 47, 59, and 120, and to send a copy of this Opinion and Order to Plaintiff.

SO ORDERED.

 Dated:    October 27, 2020
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                  14
